Citation Nr: 1135925	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected bipolar disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Los Angeles, California Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in June 2010.  At that time, the Board remanded the claim in order that the Appeals Management Center (AMC) could obtain the Veteran's records from the Social Security Administration.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  



FINDINGS OF FACT

1.  Over the course of the appeals period, the Veteran's bipolar disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

2.  The competent medical evidence demonstrates that the Veteran's service-connected bipolar disorder precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating (but not higher) for the Veteran's service-connected bipolar disorder have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, Diagnostic Code (DC) 9432 (2010).

2.  2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Bipolar Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for his bipolar disorder in May 2007.  The RO granted service connection for his bipolar disorder in a December 2007 rating decision.  The RO subsequently had the Veteran undergo a VA examination, and in February 2008, it continued his 30 percent evaluation and denied his claim for a TDIU.  The Veteran thereafter filed a Notice of Disagreement, and the RO issued a Statement of the Case in September 2008.  The Veteran filed a timely Substantive Appeal.  He testified in a Travel Board hearing in January 2010, and the Board remanded his claim for further development in June 2010.  The case has now returned to the Board.  

The Veteran's bipolar disorder is evaluated pursuant to the General Rating Formula for Mental Disorders, found at 38 C.F.R § 4.130, Diagnostic Code (DC) 9432.  Under the General Rating Formula, a 30 percent evaluation is assigned with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a). Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his bipolar symptoms and the occupational and social impairment that results from those symptoms are more severe than the 30 percent rating currently assigned.  For the reasons that follow, the Board finds that a 70 percent rating more closely approximates the Veteran's current symptomatology.  

Again, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9432.

Here, the medical evidence shows that the Veteran suffers from many of these symptoms.  Records of the Veteran's treatment from Dr. F. with the VA note that the Veteran suffered from a depressed mood and a sad and fearful affect.  He also occasionally suffered from panic attacks.  

Dr. F. also wrote numerous letters on the Veteran's behalf.  In a May 2007 letter, Dr. F. stated that the Veteran suffered from a poor mood and anxiety.  In a March 2008 letter, Dr. F. noted that though the Veteran would clean himself up before his appointments, he would neglect his personal appearance when left alone.  He described the Veteran as unable to stay on task and quickly overwhelmed with multiple stimuli.  He also described the Veteran as verbally explosive and easily angered, and he noted that the Veteran had difficulty in adapting to stressful situations and in maintaining relationships with others.  In a December 2009 letter, Dr. F. stated that the Veteran continued to suffer from an impaired mood, passive suicidal ideations, memory lapses, panic attacks, impaired thinking, impaired impulse control, neglect of personal appearance, and poor judgment, providing examples of each behavior.  He reiterated these symptoms in an August 2011 letter.  

The lay evidence also shows the Veteran as suffering from many of these symptoms.  In a May 2007 letter, the Veteran described himself as suffering from wild mood swings and emotional instability.  He stated that a minor admonition from a boss could lead to his crying.  He stated that his thinking is blurred under only moderate stress, making it difficult to concentrate.  In a June 2007 letter, the Veteran's ex-wife described the Veteran as suffering from extreme mood swings.  She stated that he was often unable to concentrate on the tasks at hand.  She stated that he could not handle the stresses of everyday life.  In a September 2007 letter, the Veteran again discussed his mood disturbances, stating that he is easily depressed and often brought to tears.  In his January 2010 hearing, the Veteran again discussed his inability to handle stressful situations.  

The Board finds both that the Veteran and his ex-wife are both competent to offer their statements and that their statements are credible.  More importantly, the Board finds that their statements in concert with the medical evidence show that the Veteran's symptoms have resulted in the occupational and social impairment, with deficiencies in most areas as required for a 70 percent rating.  

First, it is clear that the Veteran's bipolar symptoms have interfered with his work.  Though the Veteran is no longer working, when he was, he described how his inability to accept criticism and difficulty in dealing with stress led to problems in the workplace.  Dr. F. expanded on this in his May 2008 letter, writing that the Veteran displayed a long pattern of job instability typical of people with bipolar disorder.  Dr. F. stated that during high energy periods, the Veteran was accomplished.  Later, though, his irritability would lead to personal conflict.  

The Veteran's bipolar symptoms have also affected his family relations.  During the pendency of the Veteran's appeal, he and his wife separated and are now divorced.  The Veteran's ex-wife and daughter stated that it was difficult to maintain a relationship with the Veteran because he was "out of touch with reality."  

The Veteran's symptoms have also affected his judgment, thinking, and mood.  The Veteran's inability to adapt to stressful circumstances has led to his being confrontational in everyday circumstances.  Dr. F. frequently remarked that the Veteran's mood was poor, rating only a 3 or 4 on a 1-10 scale, with 1 being the lowest possible score.  

The Veteran's GAF scores also correspond with a 70 percent rating.  During the Veteran's VA treatment from January 2007 to February 2008, Dr. F. recorded the Veteran's GAF in ranges from 31-40 and from 41-50, with his score being predominately in the lower range.  The January 2008 VA examination recorded a GAF score of 50.  As noted above, a GAF score of 41 to 50 indicates that the examinee has serious symptoms or serious impairment in social, occupational, or school functioning, and a GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Thus, the GAF scores assigned are consistent with a 70 percent rating.  

That being said, it is also clear that the Veteran does not meet the criteria for a 100 percent rating.  A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9432.

Here, the Board notes that there is medical evidence that the Veteran is unable to work as a result of his bipolar disorder.  The Veteran's bipolar disorder symptomatology, however, does not rise to the level of the symptoms described by the 100 percent rating.  The Veteran has never been found to display gross impairment in thought processes or communication.  During the appeals period, the Veteran has never been shown to suffer from hallucinations or delusions.  Though Dr. F. has written that the Veteran will occasionally let his personal hygiene lapse, all of Dr. F.'s records describe the Veteran as neatly groomed and appropriately dressed.  

There is evidence that the Veteran has suffered from memory loss for names of close relatives.  In December 2009 and August 2011 letters, Dr. F. stated that the Veteran "has had episodes of forgetting the name of his son-in-law, other relatives, and friends and neighbors."  The Board notes, however, that the Veteran has never been shown to forget his own name, his occupations, or the names of his ex-wife or daughter.  Further, the Veteran consistently attended his scheduled VA mental health consultations; he also attended his prescheduled Travel Board hearing.  Finally, each of Dr. F.'s previous treatment reports details that the Veteran's memory was intact, as did the January 2008 VA examination.  The Board finds that these numerous examples of the Veteran's memory being intact outweigh the fleeting reference to his forgetting his son-in-law's name.  

It is thus clear that though the Veteran suffers from serious symptoms as a result of his bipolar disorder, those symptoms do not rise to the level of the symptoms required for a 100 percent rating.  Instead, for the reasons described above, the Board finds that his symptoms and their effect on his occupational and social outlook most closely approximate the 70 percent rating now assigned.  Further, as the Veteran's disability has remained constant over the course of the appeals period, staged ratings are not appropriate.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  38 C.F.R. § 3.321 (2010).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluation in this case is not inadequate.  As described above, an evaluation in excess of 70 percent is provided for certain manifestations of the service-connected bipolar disorder, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

In summary, the Board finds that over the course of the appeals period, the Veteran's bipolar disorder has been manifested by occupational and social impairment with deficiencies in most areas due to PTSD symptoms.  Accordingly, the Board determines that the criteria for a 70 percent rating for the Veteran's service-connected bipolar disorder have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.41, 4.125, 4.130, DC 9432.

II.  TDIU

The Veteran also seeks a TDIU.  For the reasons that follow, the Board determines that he does meet the criteria for such a rating.  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, as a result of the Board's decision, the Veteran now meets the schedular criteria for a TDIU.  The Veteran has one service-connected disability (his bipolar disorder), and it is now rated as 70 percent disabling.  Thus, the Veteran meets the schedular criteria for a TDIU.  

The Board also finds ample evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his bipolar disorder.  In a May 2007 letter, Dr. F. stated that the Veteran was asked to resign from his last job in 2006 and that since that time, he has been unable to find a job.  Dr. F. noted that though the Veteran is well educated and has long periods of excellent functioning, his underlying bipolar disorder nonetheless disrupts his employment.  The examiner from the Veteran's January 2008 VA examination stated that the Veteran manifests a high level of anxiety, especially under stress.  The examiner wrote that, considering the nature of the Veteran's illness and the fact that his symptoms are exacerbated by stress, the Veteran "presently is unable to work."  In a March 2008 letter, Dr. F. stated that the Veteran displayed a long pattern of job instability that is typical of people with bipolar disorder.  He wrote that, during low energy periods, the Veteran displayed poor focus with impulsive decision making; as a result, the Veteran's productivity would slow.  Dr. F. wrote that he did not believe that the Veteran is capable of working a full work week.  In both his December 2009 and August 2011 letters, Dr. F. stated that the Veteran is not capable of working enough hours to be self-sufficient.  

Taken together, these statements all show that the Veteran's bipolar disorder symptoms are serious enough so as to render him unable to secure or follow a substantially gainful occupation.  Given this fact, the Board concludes that the criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claim for a TDIU, as the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary for this claim.  

With respect to the Veteran's claim for an increased initial rating for his bipolar disorder, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a December 2007 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records from the Social Security Administration (SSA).  The Veteran was afforded a VA compensation and pension examination.  The Veteran testified before a Board member at a Travel Board hearing.  

The Board also notes that, in August 2011, the Veteran submitted a letter from Dr. F., but did not provide a waiver for the Board to review this evidence.  As Dr. F.'s August 2011 letter is cumulative of the evidence previously received (indeed, it highlights the same incidents and uses the same language as his December 2009 letter), a remand for Agency of Original Jurisdiction consideration is not required.  

As noted above, the Board remanded the Veteran's claim in June 2010.  The sole purpose of this remand was to obtain the Veteran's SSA records.  The Appeals Management Center obtained those records and has associated them with the claims folder.  The Board thus finds there was substantial compliance with its June 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A 70 percent rating, but not higher, for the Veteran's bipolar disorder is granted, subject to regulations applicable to the payment of monetary benefits.  

A total disability rating based on individual unemployability is granted.  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


